                       UNITED STATES DISTRICT COUR#- '
                      SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION          ..


UNITED STATES OF AMERICA,

                   Plaintiff,
                                                    CR4:17-cr-00105
                       V.                           CR4:17-cr-00214
EDGAR DANIEL JOHNSON.

                     Defendant.


                         CONSENT RESTITUTION ORDER

      The parties, the United States of America, and the Defendant Edgar Daniel

Johnson, agree and stipulate as follows;

      1.     On June 7, 2017, a federal grand jury sitting in the Southern District of

Georgia retxumed a single count Indictment against Defendant Edgar Daniel Johnson

(hereinafter the "Defendant"), charging a violation of 18 U.S.C.§ 844(e)(Count One

— Maliciously Conveying False Information About Explosive Materials).

      2.     On August 6, 2017,the United States Attorney for the Southern District

of Georgia charged the Defendant with a six count Information, charging violations

of 18 U.S.C. § 242(Counts One, Three, and Five -Deprivation ofRights Under Color

of Law)and 18 U.S.C. § 1512(b)(3)(Counts Two. Four, and Six -Tampejing with a

Witness, Victim, or Informant).

      3.     On June 11,2018,pursuant to a written plea agreement,the Defendant

pled guilty to Count One of the Indictment and Counts One through Six of the

Information, wherein he was charged with Mahciously Conveying False Information
